Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 2, 3, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 2009/0166068).
Claim 1, Takahashi discloses an electronic component comprising:
a first substrate having a first surface (20 Fig. 19A);
a second substrate (top layer of Fig, 19A) having a second surface facing the first surface across an air gap (Fig. 19A);
a first coil pattern (paragraph [0054], 121 Fig.19A) that is located on the first surface so as to face the second surface;
a second coil pattern (paragraph [0054], 122 Fig.19A) that is located in a second region on the second surface and faces the first surface across the air gap, at least a part of the second region overlapping with a first region in plan view, the first region being formed of a region in which the first coil pattern is located and a region surrounded by the first coil pattern (Fig. 19A); and
a connection terminal connecting the first coil pattern and the second coil pattern (paragraph [0054]).
Claim 2, Takahashi discloses the first coil pattern and the second coil pattern overlap in plan view (Fig. 19A).
Claim 3, Takahashi discloses the first coil pattern and the second coil pattern are additively connected (paragraph [0054] – [0055]).
Claim 4, Takahashi discloses the first coil pattern and the second coil pattern have spiral shapes ([paragraph [0063], the spiral-like coils).

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al in view of Kostelnik et al. (US 2014/0132386).
Takahashi does not disclose a core. However, it is well known in the art to use a core which has magnetic permeability higher than air in a coil as shown by Kostelnik (Figs. 2 and 4). Therefore, it would have been obvious to one of ordinary skill in the art to use well known core in Takahashi’s coil patterns because adding a core in coil patterns increase the inductance of the coils.

8.	Claims 6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2009/0166068) in view of Kuroyanagi (2014/0210310).
Claims 6, 9-10, Takahashi discloses an acoustic wave filter/element (paragraph [0045]). However, Takahashi does not, but Kuroyanagi discloses an acoustic wave element being located on a substrate (paragraphs [0005], [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use Kuroyanagi’s teaching of forming an acoustic wave element on a substrate in Takahashi’s invention to form a first and second acoustic wave filters/elements on the first and second substrates because forming an acoustic filter/element on a substrate reduce fabrication processes and production cost (see [0004], [0005] of Kuroyanagi).
Claim 11, the modified Takahashi does not explicitly disclose the acoustic wave filter includes a multiplexer. However, it is well known in the art to use a multiplexer in a filter circuit to select electrical signals/components. Therefore, it would have been obvious to one of ordinary skill in the art to use known multiplexer in the circuitry of the modified Takahashi’s acoustic wave filter so that electrical signals/components can be selected.

9.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record do not teach or suggest an insulating layer having two surfaces and having a less permittivity than the piezoelectric substrate, the first surface being one of the two surfaces that is closer to the second substrate, the insulating layer being located on the third surface so as not to be located in a region in which the first acoustic wave element is located in claim 7; and a piezoelectric substrate having two surfaces and having a higher permittivity than the support substrate, one of the two surfaces that is closer to the second substrate being a third surface, an opposite surface of the piezoelectric substrate from the third surface being bonded to the first surface, the piezoelectric substrate being not located in a region where the first coil pattern is located in claim 8.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627